PER CURIAM.
In this direct criminal appeal, the public defender has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Based upon our independent review of the record on appeal, we agree that no good-faith argument can be made that reversible error occurred in the trial court. Accordingly, we affirm appellant's convictions and sentence.
*514However, we note that the judgment contains a scrivener’s error. While it correctly reflects that appellant was convicted of two counts of resisting an officer with violence, it incorrectly lists the statute number for that offense as Section 893.01. The correct statute number for the offense of resisting an officer with violence is Section 843.01. On remand, the trial court is directed to correct this error.
AFFIRMED and REMANDED, with directions.
BOOTH, SHIVERS and WEBSTER, JJ„ concur.